Citation Nr: 1332491	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO. 09-21 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymic disorder, and major depressive disorder. 

2. Entitlement to service connection for asthma. 

3. Entitlement to an effective date earlier than March 23, 2006, for the award of service connection for the residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan in May 2008 and February 2010. The May 2008 rating decision granted service connection for the residuals of prostate cancer and denied service connection for an organic mental disorder. The February 2010 rating decision denied service connection for asthma and PTSD.

The Veteran's appeal, which has previously been construed as consisting of separate claims for service connection for PTSD and an organic mental disorder, has been recharacterized by the Board as indicated on the title page of this decision in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disorder who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of a non-expert claimant). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board is reopening and remanding the claim of entitlement to service connection for an acquired psychiatric disorder.  The other claims are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1. The Veteran filed a claim for service connection for PTSD in November 2000. This claim was denied in an April 2001 rating decision and the Veteran did not appeal. 
       
2. Newly-submitted evidence raises a reasonable possibility of substantiating the claim for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The April 2001 rating decision denying the claim for service connection for PTSD is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2012).

2. New and material evidence since the April 2001 decision has been submitted to allow the reopening of this claim. 38 U.S.C.A. § 5108 (West 2002& Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

The Board is reopening and remanding the claim of service connection for an acquired psychiatric disorder on the basis of new and material evidence. Therefore, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior April 2001 denial of this   claim. Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Reopening of the Claim on the Basis of New and Material Evidence

This claim was previously denied, and the prior decision was not timely appealed. The Board has the jurisdictional responsibility to determine whether there is new and material evidence since the earlier decision to reopen this claim, irrespective of what the RO determined. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant. Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

If, however, new and material evidence has been submitted since the prior final denial of this claim, then it must be reopened and the former disposition reconsidered. 38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis. The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material." See 38 U.S.C.A. § 5108. According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled. See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000). This second step becomes applicable only when the preceding step is satisfied. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992). This presumption only applies when determining whether the evidence is new and material. It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim. Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits. See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of this claim was in April 2001, and VA must determine whether new and material evidence has been submitted since that time to reopen this claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The April 2001 rating decision denied the claim because the evidence did "not show a diagnosis of [PTSD] or any other chronic psychiatric disease." At the time of the denial, the record consisted of the Veteran's service treatment records (STRs). 

As noted above, the Veteran filed a claim for service connection for an organic mental disorder in April 2006. This claim does not appear in the claims file, but the January 2008 VCAA notice indicates the filing date. This claim was denied in a May 2008 rating decision. The RO classified the claim as an original service connection claim in the VCAA notice, and it denied the claim because "no evidence [had] been submitted for consideration."

The Veteran submitted evidence of diagnoses of PTSD, major depressive disorder, and dysthymic disorder (September 2008 VA treatment records) subsequent to the May 2008 rating decision.   In light of the newly discovered evidence as well as the Veteran's psychiatric diagnoses, the Board finds new and material evidence has been submitted since the April 2001 denial of this claim. The evidence is new since it was not considered during the previous adjudication of the claim, and it is material to the disposition of the claim. 

Given the diagnoses, this additional evidence raises a reasonable possibility of substantiating the claim. See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even when it would not be enough to convince the Board to grant a claim). Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2012), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Here, while this new evidence may not be sufficient to ultimately grant the claim on its underlying merits, it does at least trigger the duty to provide a medical opinion as the Board orders below. See Shade, 24 Vet. App. at 117.

Accordingly, new and material evidence has been submitted to reopen this previously denied and unappealed claim. 38 U.S.C.A. § 5108. To this extent only, this appeal is granted subject to the further development of this claim.


ORDER

The petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted. To this extent, the appeal is allowed.


REMAND

The Board is reopening the claim of entitlement to service connection for an acquired psychiatric disorder because the Veteran has submitted new and material evidence. The Board is remanding this claim for a VA examination. 

Further, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(5) . 

Further, under 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3).

As for the asthma claim, the Veteran submitted copies of an in-service immunization record in June 2008. This record purports to show a notation of asthma. The Veteran's service treatment records do not contain these proffered documents, and their source is therefore unknown. The Veteran will therefore be afforded the opportunity to submit the originals of these documents, and any other service treatment and personnel records, in order for the RO/AMC to forward them to the National Personnel Records Center (NPRC) and any other appropriate records depository and/or research agency for verification as to their authorship. 
As for the earlier effective date claim, the Veteran asserts he filed his claim in March 2001, two and one-half years prior to his prostate cancer diagnosis and five years prior to the currently assigned effective date. To support his argument, he submitted a copy of a November 2004 letter purportedly from the NPRC in April 2009.  


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all records of VA and non-VA health care providers who have provided any medical treatment relevant to the issues on appeal. After obtaining appropriate authorizations for release of medical information, obtain the relevant and previously unobtained records from each health care provider the Veteran identifies. Advise the Veteran that with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC.

The records sought must include any relevant records of VA or private treatment created or updated after the most recent medical evidence associated with the claims folder since the April 2010 Statement of the Case.

If efforts to obtain any of the above-mentioned records are unsuccessful, the Veteran should be notified and VA should indicate what further steps it will make regarding the Veteran's claim.

2. Instruct the Veteran to submit the original immunization records he submitted in June 2008 and the original November 2004 NPRC letter. He is invited to submit any additional evidence surrounding the time, date, and place of generation of the above-cited documents. 

3. After the passage of a reasonable amount of time or upon the Veteran's response, the RO/AMC will determine if it should forward all of the Veteran's proffered records to the NPRC (or any additional appropriate U.S. Government agency) deemed necessary to ascertain the authenticity of the documents, and request such information as to authenticity. 

4. The RO/AMC should contact the Veteran and invite him to submit any additional evidence which he may have which would assist in verifying the reported in-service stressors which he claims are responsible for his acquired psychiatric disorder. THE RO/AMC MUST COMPLY WITH THE NOTICE REQUIREMENTS IN 38 C.F.R. § 3.304(f)(5), as to alternative sources described above. This includes the dates, locations, units involved, and any identifying information concerning any other individuals involved in the events, including their names, ranks, and units of assignment. The Veteran has reported 3 in-service stressors (see December 2008 statement and September 18, 2008 VA treatment record). IN PARTICULAR, THE VETERAN MUST SUBMIT THE NAMES AND RANKS OF THE FOLLOWING INDIVIDUALS:

a. The name of the pilot, alleged by the Veteran to have been his "friend," who was killed in the plane crash outside of his Air Base in Thailand (see October 2008 VA treatment note).

b. The name, rank and unit of the individual who allegedly sexually assaulted the Veteran in March 1970. 

5. If the RO/AMC determines that the Veteran has submitted sufficient information for further research,  prepare a summary of any reported stressors using both the information provided in reply to the above request and the facts found in the earlier stressor statements found in the claims file and should forward the summary to the U.S. Army Joint Service Records Research Center (JSRRC). 

The RO/AMC must also ensure compliance with 38 C.F.R. § 3.304(f)(3) and (5), pertaining to claims of service connection for PTSD based on personal assault and those that may have been triggered by non-corroborated events in hostile locations.

The Veteran must be informed of the results of the searches and all responses must be associated with the claims file. 

6. If any of the Veteran's stressors are verified, or the RO/AMC determines that the Veteran's service in Thailand would qualify him for consideration of 38 C.F.R. § 3.304(f)(3) and (5), schedule the Veteran for a VA compensation examination by a clinician with appropriate expertise in mental health. The purpose of this examination is to determine any current psychiatric disorder, to include PTSD, major depressive disorder, or dysthymic disorder is related to any incident of service, to include the Veteran's reported in-service stressors and military sexual trauma.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the clinician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The clinician must review all medical and lay evidence of record. In particular, the clinician's attention is directed to the September 2008 diagnoses of PTSD, major depressive disorder, and dysthymic disorder.

c. In all conclusions, the clinician must identify and explain the medical bases of his or her opinion with reference to the claims file. If the clinician is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

7. After completing the requested action, the RO/AMC will readjudicate the issues on appeal. If any benefit sought on appeal is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


